BLATCHFORD, District Judge.
The master had an undoubted right to create a bot-tomry on his own interest in the vessel, without the existence of any necessity for doing so (1 Pars. Mar. Law, 410. 411, and cases there cited). So far as the interest of his co-owner was concerned, the evidence shows that the repairs, fitments, and supplies were necessary lor the vessel; that the money was lent on the bottomry bond in good faith, for the purpose of paying for those repairs, fitments. and supplies, and the necessary wages of the seamen, and was applied to those purposes; that the debts to which the money was applied were incurred on the credit of the vessel; and that the loan was indispensable to relieve her from the charges. Therefore, it is no objection to a recovery on the bond, that the loan was effected after the' repairs and fitments were made and the supplies were furnished. The Yuba [Case No. 18.193],
The evidence shows that the master communicated from Halifax by telegraph with his friends in Canada, to see if he could procure the funds he needed, but that he was unable to do so except by resorting to the bottomry. I think that the bottomry was justifiable, although the vessel was a Canadian vessel in the British port of Halifax. No evidence lias been introduced on the part of the claimant to show that the money could have been obtained in some other way. The necessity for the repairs and supplies being shown, it is for the claimant to establish such a defence. The Virgin, 8 Pet. [33 U. S.] 538, 550. The reasonableness of the maritime rate of interest, 20 per cent., stipulated for by the bond, is sufficiently shown by the evidence.
The libellant is entitled to a decree for the 82.700 advanced by him. with 20 per cent, interest thereon, being in all 83.240. lawful money of Nova Scotia, with interest thereon at the rate of 7 per cent, per annum, from July 29th, 1805, being ten days after the vessel arrived at New York.